Case 1:15-cv-01679-RJL Document 20-1 Filed 03/16/20 Page 1 of 9




            EXHIBIT 1
    Case 1:15-cv-01679-RJL Document 20-1 Filed 03/16/20 Page 2 of 9




                         SETTLE:MENT AGREEJ\lENT AND .MUTPAL RELEASE

       This Settlement Agreement mid MutmiJ Release (hercim1ftcr "Agreement") is hereby
                        /1'H
                           ·,.,,
entered into on this __         L~____
                                 day of J'vfarch, 2020, by and between Jose Reynaldo Ortiz

Melgar ("Ortiz Melgar") and Louyans, Jnc. d/b/a City Lights of China and Andy Chang ("City

Lights") (O11iz ~folgar and City Lights are collectively refened to herein as the "Parties"). This

Agreement sets forth the understandings aud resolutions betweeu the pmiies.

            WHEREAS, Ortiz Melgar brought a lawsuit in the United States District Court for the

District of Columbia, Case No. l: 1.5-cv-0 1679 (RJL) (the "Case") for slleged viola1ions of the

Fair Labor Standards /\ct (''FLSA") 29 U.S.C.               f   201, et seq., the D.C. Minimum Wages

Rev1sron Ad ("D(]\I\VR.A"), D.C. ST §32-1012 mid the D.C. \\/age Payment and Collection

Law ("DCWPCL"), D.C. ST §32-1012;

             WHERJ:,AS, City Lights denies and has denied any liability in this matter;

             \VHEREAS, the Parties have entered into this Agreement to resolve a good faith dispute

as to possible entitlements under the FLSA., the Dc:tv[WRA, and the DCWPCL therefore, the

paities destre to resolve all rna!iers and disputes conc,enung unpaid wages betvveen them

amicably so to avoid m1y fohll'e litigation:

             NO\V TIIEREFORE, it is hereby agreed bctwet·n Or1iz Melgar and City Lights to fully

and finally settle and completely dispose of all existing or potential issues, claims, grievances

and disputes between them, accordingly,

              !N CONSIDERATlON OF THE JdUTUAL PROMJSES l\fADE HEREIN:

       l.           Settlement Payments.   City Lights agrees to pay Ortiz Melgar the total gross snm of

 Forty Thousand Dollars ($40,000.00) ("Settlemeul Amount"), Hurn being of the essence, in full

 and final satisfaction of any and :=ill claims, including al.l claims for attorneys' foes and costs,
                                                        J
 ·r 1002:; 7... 1
    Case 1:15-cv-01679-RJL Document 20-1 Filed 03/16/20 Page 3 of 9




liquidated damages, and unpaid wages to be paid as follows: On or before March 13, 2020, time

being of the essence, City Lights shall deliver two checks in immediately available funds (i.e.

money order or cashier's check) to Eduardo S. Garcia al 25 W. Middle Lane, Rockville,

:Mmyland 20850: one iu the amou11t of Twcnty-Tluee Thousand Fom Hundred Thirty-Eight

Dollars ($23,438.00) payable to .lose Reynaldo 01iiz Melgar: and one check in the amount of

Sixteen Thousand Five Hundred Sixty-Two Dollars ($16,562.00) payable to Stein Sperling

Bennett De Jong Driscoll PC.

          2.    Default      Failure by City Lights to pay any or all moueys due on or before the

date outlined iu this agreement shall be default hereunder. In the event that the default is not

cured in five (5) calendar days after uotification to counsel for City Lights, the entire Settlement

Amount shall become due all(! o,vmg, ·with credits t1,iven to amounb paid by City Lights prior to

default. In lhc event of default, Ortiz Melgar will also be entitled to attorneys' fees iucuned.

from the dak Qf default, in securing. the full SeHlemen! Amotmt.

          3.    Dismissal.    Upou payment of the Settlement Ammmt, 01iiz Melgar agrees that

he will join with City Lights i.n requesting; approval of this settlement agreement, will file a

dismissal of the Case rnnently filed iu the United States District Comi for the District of

Columbia, Case No. 1: l 5-cv-0J 679 (RJL) with prejudice.

        ,1.    Mutual Release. For and in consideralion of the Payments described above. and

other good and valuable consideration, Ortiz Melgar folly and forever releaser,, remises and

disclrnrges City Lights, together with its officers, directors, pminers, shareholders, employees,

agents, affiliates, coivorate parents, subsidiaries, successors, and assigns (collectively, the

"Released Parties"). The Claims 01iiz Melgar is releasing include,      an claims regarding unpaid
 overtime wages as well as all claims, promises, causes of action, complaints, grievances, or similar
                                                   2
 71002G7 _i
    Case 1:15-cv-01679-RJL Document 20-1 Filed 03/16/20 Page 4 of 9




rights tliat were or could have been alleged, as well RS all kuown and uuknov,ru clain1s, promises,

causes of action, complaints, grievances or similar rights of any type thal he presently may have

("Claims") with respect to any Released Party, inclm!ing any claim 11)r attorney's fees, except as

provided for herein. This is a gene:rnl and complete release of aU daims by Ortiz Melgar and

is to be construed in its brondest sense.         Ortiz Melgar understands that the Claims he is

releasing include any and all claims that he might have as a result of conduct or ornissions by any

Released Party at any time up until the moment he signs this Agreement and include claims under

any foreign, domestic, natioual, sti\te, or local laws (mcludi11g statutes, regulations, adrninis1rative

guidance, and common bw doctrines) including:, but uot lim..ited to, tlle following:

                Employment statutes, such as the Employee Retirement Income Security Acf of

                1974; !he Fami.ly and Iv1edica1 Leave Acl of 1993: aud any other federal and/or stale

                laws relating to employment.


                All other law:,;, such as any federal, stnte, local or common law mandating leaves of

                absence, restricting: m1 employer's right to termmate crnployccs, or otherwise

                regulating employment; any federal, state, local or common law enforcing express

                or implied employ1nent contracts or requiring an employer to deal witl1 employees

                fairly or i11 good faith: any other federal, state, local or common law providing

                 recourse for alleged wrongful discliarge, 101t, physical 01 personal inJmy,

                 emotioual distress, fraud, negligent misrepresentation, defama1iou, and similar or

                 related claims, and any other law, including claims alleging breach of contract or

                 otherwise brought under any contract and/or tort ibeory.




                                                    3
 716025( 1
   Case 1:15-cv-01679-RJL Document 20-1 Filed 03/16/20 Page 5 of 9




           Except as provided herein, City Lights hereby irrevocably and unconditionally waives any

riglit lo damages, costs, attorneys' fees or any other rn.onetmy or other recove1y regarding, and

fully releases, all claims drnt it may have against Ortiz Jv1elgar on account of any urntlcr,

specifically forgiving any unpaid debts, c(mdud or omission occuning on or before the date City

Lights signs this Agreement To the extent that clain.ts are not reserved below, this is a general

and complete release of aU claims by City Lights and is to be construed in its broadest sense.

City Ligh1s 1mderstands that the claims it is releasing include any and nll claims that it might have

as a result of conduct or omissious by Oniz l\,fe!gar at any fonc up mdil the moment it sip1s this

Agreemeut and include claims uncler any foreip._1L dnmes1ic, nahonal, st;ite, or local laws

(including statntes, re;rnlations, admiuis1ra1ive gnidauce, and connnon law doctrines).

     5.       Covenant Not To Sue.        Ortiz Melgar covernmts thnt be will not file or cause to be

filed any foture legal action in auy court, admmistnitivc aµency, or other fornrn based upon any

claim which has been released pursuant to this Agreement ("kg.al acticn").

      6,        Confirlentialitv,   Cioing forth from the date of signing the Ap:rcement, Oniz iv1elr,r::u-

agrees that he may not disclose the terms or existence of this Ag,n::e1m:nt to anyone other than (1)

his spouse, (2) as required by law or (3) as necessary to obtain legal or tax advice from an

attorney or financial professional provided that he makes this confidentiality provision known to

 his spouse or auy such financial or legal professional. If questioned about the status of his claim

 against City Lights, Ortiz Melgar is to respond with words !o the effou that "the matter has been

 concluded.''

            Any breach of these confidentiality 1erms shall not abridge, affect, breRch, discharge,

 impair, void or waive any other terms or provisions of this Ag.reement, or auy other right or

 obligation under this Agreemeut, all of which shall survive and renrni11 in full frlrce and effect
                                                       4
 7160251_ 1
Case 1:15-cv-01679-RJL Document 20-1 Filed 03/16/20 Page 6 of 9
     Case 1:15-cv-01679-RJL Document 20-1 Filed 03/16/20 Page 7 of 9




notwithstanding any breach of this Confidentiality Provision.

      7.         No Publicitv/Silene<~.   Going forth from the date of signing the Agreement, the

Parties shall nol notify or comment on any fonn of social media, including but not limited to

Twitter, Facebook, Instragram or the like or disclose to the news media, or any representative or

agent of the news media, regarding the disputes that exist ;imong them, the existence of this

Agreement and/or the circumstances and facts givmg rise thereto. The Parties shall no! issue a

press release or post any infonnntion on the internet, World Wide Web, and/or any social

uetworking site or blog: relating lo 1hc disputes that exist aniong them, this Agreement, and/or the

facts and circumstances giving rise thereto. The Parties fortber agree     1101   to disparage the other in

2   manner that wonk{ be actionable 2s defamatory or slanderous.

                 No Admission.       The Parlles, by reason of agreeing to this compromise and

agreement deny liability of any and eve1y sort and state that they have made no agreement to do

or omit to do any act or ibing no1 set forth herein. The Parties further state that this Agreement is

entered into as a compromise m order to avoid expense aud to ierminale all controversy and/or

claims for injuries or damages of whatsoever nature, b10wn or unknown, including fmther

developments thereof, in any way growing out of or connec1ed wirh the Clai1ns.

           9,      No AssignmenJ_.    Ortiz Melgar repre&euts tlrnt he has not assip_necl, transferred, or

pmvoned to assign or trausfer, to any person or emity, any dairn against City Lights or pmtion

thereof or interest therein.

           10.      Governing La:w and Interpreiatkm.           The Pmiies agree that this A.greement

 and the rights and obligations hereunder shall be governed by, and coustrned in accordance with,

 the laws of the District of' Columbia. The Par1ies ag:ree !hat any dispute arising ou1 of this

 Agreement sb8ll be adjudicated solely and exclusively in the District of Columbia comis. 'Il1e
                                                     5
   Case 1:15-cv-01679-RJL Document 20-1 Filed 03/16/20 Page 8 of 9




Parties expressly waive any objection lo jurisdielion and venue herein, including but not fonited

to personal jurisdiction and fornrn non co11ve11ie11s.

       11.      Scverabilitv.      The Parties agree that, if any terms of tbe above provisions of

this Agreement are fouud null, void or iJ1operalive, for any reason, the remaining provisions will

remain in full force and effect.

       12.      Entire Agreement.         The Parties agree that this Agreement contains and

comprises the entire agreement and uuderstandiug of the Parties and that there are     110   additional

promises or terms of the agreemcn1 among the Parties.

       13.      Joint Prfftkipation and Negotiation of Agreement           Ortiz Melgar represeuls

that he has read this Agreement, that be understands all of its terms, that they have fully

discussed the terms of ihi:::. Ag:reement with an attorney of his drnicc, aud that, in executing this

Agreement, he did uol rely and have not relied upon ,my representation or statement made by

any of the employees, <1gents, representatives, or ilt!orneys of City Lights with regard to the

;;ubject urntter, basis, or effect of \he Agreement. Ortiz Melgar represent that he entered into this

Agreement voluntarily, of his own free will, and with knowledge of its meanjng and effect

        14,      Amendment.        The Parties Bgree that this Agreement shall not be modified

e.xcept by a writing sig:ucd by each of the Parties hereto.

        15.     Counteq art Signatures.        The Patiies hereby ack11owledge that this Agreement

may be executed in counterpart originals with like effect as if executed in a single document.

 This Agreement is effective when all Parties have executed the Agreement and provided

 executed copies to all Paiiies hereto.




                                                     6
 7160257 _ 1
 Case 1:15-cv-01679-RJL Document 20-1 Filed 03/16/20 Page 9 of 9




       IN WIT1\r:ESS \VHEREOF, the parties have executed this Agreement:

       ORTIZ MELGAR



                                                      Dated: - ')  - ,_ (
                                                               . 2-__       I-- 2-o
                                                                       _.__.,t _________ ,

       Jose Reynaldo Or!iz Melgar

       CIITLIGHTS


       _____ '
      •~:::::---~-----·
             ,

             '")
                       . ····--~.   ""•


                                                       Dated:_)~
       By:c--::--
       On behalf of Louyans, Inc.
                     dih/a City Lights of China




                                                  7
7160257 i
